Order granting preference unanimously affirmed, without costs. Memorandum: The order shows that Special Term properly considered petitioner’s cross motion (22 NYCRR 1024.4 [e]). Since some additional time is required by petitioner to obtain necessary information to complete its appraisal, we remit the proceeding to Trial Term to set a trial date, which should be no later than November 13, 1972. (Appeal from order of Monroe Calendar Term granting trial preference.) Present — Goldman, P. J., Marsh, Witmer, Moule and Henry, JJ.